Exhibit 10.44
Confidential
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT
 
THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT (this “Agreement”) is
entered into as of the last date set forth on the signature page hereto, and is
made effective as of August 13, 2010 (the “Effective Date”), by and between Ron
Cates (“Employee”) and Mindspeed Technologies, Inc., a Delaware corporation
(“Mindspeed”).
 
RECITALS
 
WHEREAS, Employee is currently employed by Mindspeed as Senior Vice President
and General Manager, Wide Area Networking (“WAN”) Communications, under an
Employment Agreement dated March 26, 2007;
 
WHEREAS, Employee and Mindspeed wish to arrange for Employee’s separation from
employment with Mindspeed on mutually agreeable terms and conditions as set
forth in this Agreement;
 
ACCORDINGLY, the parties agree as follows:
 
1. Termination.  Employee will cease active full-time employment with Mindspeed
on the Effective Date. Employee shall be available as reasonably necessary to
respond and assist with various WAN transition activities throughout the Salary
Continuation Period (as defined in Paragraph 3 below) and the Unpaid LOA Period
(as defined in Paragraph 3 below). Effective immediately upon the close of
business on the Termination Date (as defined in Paragraph 4 below), Employee and
Mindspeed will terminate their employment relationship altogether. Employee and
Mindspeed expressly acknowledge and agree that, although the termination of
Employee’s employment will not take ultimate effect until the Termination Date,
the final decision to terminate such employment has already been made and
communicated as of the date of execution of this Agreement. Employee
acknowledges and agrees that he has no expectation of active employment with
Mindspeed beyond the Effective Date, or of any employment relationship with
Mindspeed beyond the Termination Date.
 
2. Resignation.  As of the Effective Date, Employee hereby resigns his position
as an officer of Mindspeed.
 
3. Settlement Sum.  In consideration of Employee’s representations and releases
in this Agreement, Mindspeed will provide Employee with salary continuation pay
at one-half Employee’s current salary level, equal to $2,650.00 per week (less
applicable withholdings) for fifty-two (52) weeks beginning on August 14, 2010,
and continuing through August 12, 2011 (the “Salary Continuation Period”). The
salary continuation payments will be made in accordance with Mindspeed’s
bi-weekly payroll schedule. At the end of the Salary Continuation Period,
Employee’s final salary continuation check will be paid along with all accrued,
unused vacation, unless Employee opts to extend the Salary Continuation Period
by applying unused accrued vacation. If Employee opts to extend the Salary
Continuation Period by applying unused accrued vacation, Employee will be
compensated for one-half their current salary level for a period of two times
the number of weeks of unused accrued vacation. Employee will not accrue
additional vacation hours after the Effective Date. During the Salary
Continuation Period, Mindspeed will continue to (a) pay the premiums for
Employee’s coverage under benefit plans in which Employee is enrolled as of the
Effective Date, including Mindspeed’s group medical, dental and vision insurance
plans, which coverage may be provided under COBRA at Mindspeed’s election,
subject to Employee’s payment of any employee contributions that would have
applied if Employee had remained an officer of Mindspeed; and (b) pay the costs
of Employee’s annual executive physical examination, health club membership and
one airline club, to the same extent as if Employee had remained an officer of
Mindspeed during such period. Employee’s coverage under Mindspeed’s life,
long-term disability, group personal excess liability and any supplemental
insurance plans and Employee’s participation in Mindspeed’s 401(k) plan end on
the Effective Date. Following the conclusion of the Salary Continuation Period,
and payment of any unused accrued vacation, Employee will be placed on unpaid
leave (the “Unpaid LOA Period”) for a period of eight (8) weeks following the
Salary Continuation Period, during which time





--------------------------------------------------------------------------------



 



he will not accrue further pay, vacation or other compensation. During the
Unpaid LOA Period, Mindspeed will continue to (a) pay the premiums for
Employee’s continued coverage under benefit plans in which Employee is enrolled
as of the Effective Date, including Mindspeed’s group medical, dental and vision
insurance plans, which coverage may be provided under COBRA at Mindspeed’s
election, subject to Employee’s payment of any employee contributions that would
have applied if Employee had remained an officer of Mindspeed; and (b) pay the
costs of Employee’s annual executive physical examination, health club
membership and one airline club, to the same extent as if Employee had remained
an officer of Mindspeed during such period. Additionally, Mindspeed will provide
Employee with outplacement assistance for a period of six (6) months following
the Effective Date at Mindspeed’s expense through Right Management Consultants,
or a similar firm, at the selected firm’s office location. Mindspeed will allow
Employee to take possession of his company issued laptop, associated licensed
Microsoft software, and Blackberry personal digital assistant. The foregoing
payments and benefits will be referred to collectively as the “Settlement Sum,”
and the parties hereto agree that the Settlement Sum provides Employee with full
recompense for any and all claims for lost or unpaid wages, benefits, damages,
interest and any other claim related to Employee’s employment or to the
separation of such employment.
 
4. Stock Plans.  Upon the termination of Employee’s employment from Mindspeed at
the close of business on the last day of the Unpaid LOA Period (the “Termination
Date”), all stock options for Mindspeed stock that have been granted to Employee
under any of Mindspeed’s stock plans and which are not vested as of the
Termination Date, shall immediately expire and shall not be exercisable under
any circumstances. Any such options that are vested as of the Termination Date
shall be exercisable for the period of time specified in the terms of the option
following the Termination Date and shall expire and shall not be exercisable at
the end of such period if they are not exercised within such period. All
unearned restricted stock as of the Termination Date, together with any
dividends thereon, shall be forfeited, and Employee shall have no further rights
of any kind or nature with respect thereto. Employee’s Mindspeed stock option
and restricted stock awards outstanding as of the Effective Date are detailed in
the attached Schedule A.
 
5. No Section 16 Reporting.  Employee understands and agrees that, as of the
Effective Date, Employee shall no longer be a Section 16 officer of Mindspeed
and all such reporting by Mindspeed on Employee’s behalf shall cease.
 
6. Mindspeed Proprietary Information.  Employee represents, understands and
agrees that he is subject to that certain Employment Agreement, dated March 26,
2007, regarding Mindspeed’s proprietary information, which he executed in
connection with his employment with Mindspeed, and that the provisions which
survive his employment are enforceable and remain in full force and effect.
Employee represents, as a material inducement to Mindspeed to enter into this
Agreement, that he has not and will not disclose, use or misappropriate any
confidential, proprietary or trade secret information of Mindspeed to the press,
customers, analysts, investors or competitors. This representation includes, but
is not limited to, product roadmaps, customer lists, design wins and employee
lists. Mindspeed acknowledges that Employee’s employment with any of its
competitors, in and of itself, will not constitute disclosure. Mindspeed further
acknowledges that the act of meeting with a Mindspeed customer, in and of
itself, will not constitute disclosure, use or misappropriation of Mindspeed
proprietary information.
 
7. Termination of Agreement.  Employee’s change of control Employment Agreement,
if any, by and between Mindspeed and Employee, shall be terminated, and no
longer in effect as of the Effective Date.
 
8. Non-Compete.  During the Salary Continuation Period and Unpaid LOA Period,
Employee agrees not to perform services for a division or unit of one of the
following companies directly competing with Mindspeed in the WAN:
 
[***]

[***]

[***]
 
In the event of Employee’s breach of this Paragraph 8, in addition to any other
remedy available by law, Mindspeed may immediately terminate Employee’s
employment for cause, and Employee shall forfeit any unpaid remainder of the
Settlement Sum. During the Salary Continuation Period and Unpaid LOA Period,
Employee shall be permitted to perform services for one of the foregoing
companies in portions of their operations that do not


2



--------------------------------------------------------------------------------



 



directly involve WAN markets and technologies, including a Chief Executive
Officer, Chief Operating Officer, or “Group” executive role with responsibility
for multiple business units, provided that Employee complies with his
obligations under this Paragraph 8.
 
9. Non-Solicit.  Employee acknowledges that, because of his position at
Mindspeed, he has access to Mindspeed’s business strategies, information
regarding customers and employees, and other valuable proprietary information
and trade secrets, and that misuse or disclosure of such proprietary information
and trade secrets would be extremely difficult to detect or prove. Accordingly,
Employee agrees that the following restrictions are necessary to protect
Mindspeed’s trade secrets. Employee agrees that, during the Salary Continuation
Period, the Unpaid LOA and for a period of twelve (12) months after the
Termination Date, Employee shall not directly or indirectly solicit, induce,
recruit or encourage any person employed by Mindspeed to terminate his or her
employment.
 
10. No Further Claims.  Employee agrees that he is not entitled to receive, and
will not claim, any additional right, benefit, payment or compensation,
including but not limited to, any claim for wages, benefits, damages, interest,
attorneys fees and costs, other than what is expressly set forth in Paragraph 3
above, and hereby expressly waives any right to additional rights, benefits,
payments or compensation. Employee further acknowledges that Mindspeed makes
this Agreement without any admission of liability, and agrees, to the extent
permissible by law, that he will not defame, disparage or make false or
deceptive allegations against Mindspeed, whether to the press, employees,
customers, investors or otherwise. Any breach by Employee of this Paragraph 10
shall constitute cause for termination, and Employee agrees that his employment
shall be terminated immediately upon such breach. In the case of such
termination, Employee shall not receive any unpaid remainder of the Settlement
Sum (including the benefits described as part of the Settlement Sum in
Paragraph 3 above). Such termination shall also be the equivalent of the
“Termination Date” for purposes of Paragraph 4 above. For their part, the
specific Mindspeed executives aware of this Agreement, Raouf Y. Halim, Allison
K. Garcia and Bret W. Johnsen, agree not to defame, disparage or make false or
deceptive allegations against Employee, whether to the press, employees,
customers, investors or otherwise, or furthermore to knowingly allow other
Mindspeed employees to defame or disparage Employee. Employee should direct all
prospective employment inquiries or requests for employment references to either
Mr. Halim or Mr. Johnsen.
 
11. Release.  In exchange for the Settlement Sum, Employee agrees to, and by
signing this Agreement does, waive and release all claims (known and unknown)
which he might otherwise have had against Mindspeed and each of its past and
present employees, officers, directors, agents, representatives, attorneys,
insurers, related entities, assigns, successors, and predecessors of Mindspeed,
and all persons acting by, through, under or in concert with any of them
(collectively, the “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including back wages, and attorneys’ fees and costs actually incurred) of any
nature whatsoever, known or unknown, suspected or unsuspected, including, but
not limited to, rights arising out of alleged violations of any contract,
express or implied (including but not limited to any contract of employment,
partnership, independent contractor, fiduciary, special or confidential
relationship); any covenant of good faith and fair dealing (express or implied);
any tort, including fraud and deceit, negligent misrepresentation, promise
without intent to perform, conversion, breach of fiduciary duty, defamation,
libel, slander, invasion of privacy, negligence, intentional or negligent
infliction of emotional distress, malicious prosecution, abuse of process,
intentional or negligent interference with prospective economic advantage and
conspiracy; any “wrongful discharge” and “constructive discharge” claims; any
claims relating to any breach of public policy; any violations or breaches of
corporate by-laws; any legal restrictions on Mindspeed’s right to terminate
employees or take other employment actions; or any federal, state, local,
municipal or other governmental statute, regulation or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, the California
Fair Employment and Housing Act, the Americans with Disabilities Act, and the
Age Discrimination in Employment Act (collectively “Claim” or “Claims”) arising
prior to the execution of this Agreement. This Agreement does not waive (and the
definition of “Claims” does not include) claims for workers’ compensation or
unemployment insurance, claims for reimbursement under Labor Code Section 2802
or claims that may not be waived as a matter of state or federal law. In
addition, this Agreement does not limit Employee’s right to file a charge or
complaint with any state or federal agency or to participate or cooperate in
such a matter, although Employee waives and relinquishes all rights to any
monetary relief related to any such matter.


3



--------------------------------------------------------------------------------



 



12. Waiver.  Employee expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California, and does
so understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 of the Civil Code of the State of California states
as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees,
Employee expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims which Employee does not know or
suspect to exist in his favor against the Releasees, or any of them, at the time
of execution hereof, and that this Agreement contemplates the extinguishment of
any such Claim or Claims. If Employee hereafter institutes any legal action
against the Releasees, and each of them (except to enforce the specific
provisions of this Agreement or for any future cause of action unrelated to
Employee’s employment with Mindspeed or its predecessor companies), Mindspeed
shall be entitled to payment from Employee of all costs, expenses and attorney’s
fees incurred as a result of such legal action.
 
13. No Other Promises.  This Agreement contains all of the terms, promises,
representations and understandings made between the parties. Employee agrees
that no promises, representations or inducements have been made to him which
caused him to sign this Agreement other than those which are expressly set forth
above herein.
 
14. Confidentiality.  Employee represents and agrees that, with the exception of
any civil judicial action where disclosure of this Agreement is ordered by the
court, or where disclosure is compelled by law or government audit, he has and
will keep the nature, terms and existence of this Agreement and the Settlement
Sum strictly confidential, and that he has not and will not disclose, discuss or
reveal any information concerning the nature, terms and existence of this
Agreement and the Settlement Sum to any other person, entity or organization,
except that Employee may disclose this information to his legal counsel, spouse
and professional accountant. Employee is to advise Mindspeed of any request or
demand for disclosure in any civil judicial action immediately upon learning of
it so Mindspeed will be afforded a full opportunity to intervene, to object and
to take any other action necessary to protect the confidentiality of this
Agreement and the Settlement Sum. Employee acknowledges and agrees that
Mindspeed is permitted to disclose this Agreement and the Settlement Sum in
order to comply with any Securities and Exchange Commission or stock exchange
disclosure requirements.
 
15. Representations.  Employee acknowledges that he has been advised to
carefully consider all of the provisions in this Agreement before signing it.
Employee represents, acknowledges and agrees that he has fully discussed all
aspects of this Agreement with his attorneys to the full extent he so desired;
that Employee has carefully read and fully understands all of the provisions of
this Agreement; that Employee has taken as much time as he needs for full
consideration of this Agreement; that Employee fully understands that this
Agreement releases all of his claims, both known and unknown, against the
Releasees; that Employee is voluntarily entering into this Agreement; and that
Employee has the capacity to enter into this Agreement.
 
16. Age Discrimination.  Employee understands that he has a period of twenty-one
(21) days to review and consider his release of his claims of age discrimination
under the Age Discrimination in Employment Act (“ADEA”) before signing this
Agreement. Employee further understands that he may use as much or as little of
this twenty-one (21) day period as he wishes to prior to signing this Agreement.
Employee also understands that after he signs this Agreement he is given seven
(7) days within which to revoke the portion of this Agreement releasing his
claims under the ADEA and Mindspeed encourages Employee to seek the advice of
counsel concerning his revocation rights. Such revocation, to be valid, must be
in writing and received by Mindspeed within the seven (7) day revocation period.
 
17. No Other Representations.  Employee represents and acknowledges that in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth in this Agreement made by Mindspeed,
the Releasees, or by any of their agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement.
 
18. No Admission of Liability.  This Agreement shall not in any way be construed
as an admission by Mindspeed that it has acted wrongfully with respect to
Employee or any other person, or that Employee or any other


4



--------------------------------------------------------------------------------



 



person has any rights whatsoever against Mindspeed. Mindspeed specifically
disclaims any liability to or wrongful acts against Employee or any other
person, on the part of itself, its agents or its employees, past or present.
 
19. Compliance with Laws.  Employee represents that he has fulfilled his
ethical, legal and professional responsibilities to Mindspeed, that he has not
at any time known or been complicit in any financial reporting certification or
board action taken in anything other than the best interest of Mindspeed
stockholders, and that he is not aware of any liabilities, obligations,
noncompliance with legal requirements (including, but not limited to,
noncompliance with The Sarbanes-Oxley Act or any applicable securities
regulations) or exposure of any kind on the part of Mindspeed that he has not,
as of the date of this Agreement, brought to the attention of Mindspeed.
 
20. Severability.  The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other sections shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.
 
21. Governing Law.  This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.
 
22. Entire Agreement.  This Agreement sets forth the entire agreement between
the parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter of
this Agreement. This Agreement may not be modified, waived, rescinded or amended
in any manner, except by a writing executed by all parties to this Agreement
which clearly and specifically modifies, waives, rescinds or amends this
Agreement. This Agreement is intended to comply with the provisions of Internal
Revenue Code Section 409A (“Code Section 409A”) and, accordingly, the parties
agree to amend this Agreement in good faith to the extent necessary to make this
Agreement comply with Code Section 409A; provided, however, that Mindspeed makes
no representation that the amounts payable under this Agreement will comply with
Code Section 409A and makes no undertaking to prevent Code Section 409A from
applying to the amounts payable under this Agreement or to mitigate its effects
on any payments made under this Agreement.
 
23. Successors and Assigns.  This Agreement shall be binding upon Employee and
Mindspeed and upon their respective heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of Employee
and Mindspeed and the other Releasees and their related entities.
 
24. No Assignment of Claims.  Employee represents and warrants that he has not
heretofore assigned or otherwise transferred or subrogated, or purported to
assign, transfer or subrogate, to any person or entity, any Claim or portion
thereof, or interest therein he may have against the Releasees, and he agrees to
indemnify, defend and hold the Releasees harmless from and against any and all
liability, loss, demands, claims, damages, costs, expenses or attorneys’ fees
incurred by the Releasees as the result of any person or entity asserting any
such right, assignment, transfer or subrogation.
 
25. Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which shall be deemed to be the original even if the
others are not produced.
 
26. Joint Preparation of this Agreement.  Each party has had the opportunity to
revise, comment upon and redraft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against any party or in favor of any party.
This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.
 
27. Further Actions.  The parties hereto, without further consideration, shall
execute and deliver such other documents and take such other actions as may be
necessary to achieve the objectives of this Agreement. Employee further agrees
to cooperate fully in the transition of matters under his responsibility, and to
make himself reasonably available, as necessary, to answer questions or assist
in such transitions.
 
PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 
[Remainder of page intentionally left blank.]


5



--------------------------------------------------------------------------------



 



  By: 
/s/  Ron Cates


Ron Cates
Senior Vice President, WAN
 
Dated: August 13, 2010
 
MINDSPEED TECHNOLOGIES, INC.
 

  By: 
/s/  Raouf Y. Halim


Raouf Y. Halim
Chief Executive Officer
 
Dated: August 13, 2010


6



--------------------------------------------------------------------------------



 



SCHEDULE A

 
(Attached hereto)


7



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
 

                                                                               
                                                                               
                                                                               
    Participant Name Participant ID # / Employee ID # / Employee
Status / Location Code / Locale / Division / Section 16B / Insider / Term
Code / Term Date                                                                
                                                          Product Type / Grant
Type / Plan ID / Plan Name / Client Grant ID / Product ID       Grant
Date       Expiry
Date       Options
Granted       Grant
Price                               Options
Outstanding       Shares
Exercisable                                                                    
                                                                               
                                                              Exercise
Date - Type       Options
Exercised       Exercise
Price                                                                          
                                                                               
                                                                               
                                Vesting
Date       Shares
Vested                                                                          
                                                                               
                                                                               
                        Cancel
Date - Type       Shares
Cancelled                                                                      
                                                             


 
Fidelity Stock Plan Services LLC
 
Page 1 of 9



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
 
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
 

                                                                               
                                                                               
                                                                               
    Participant Name Participant ID # / Employee ID # / Employee
Status / Location Code / Locale / Division / Section 16B / Insider / Term
Code / Term Date                                                                
                                                          Product Type / Grant
Type / Plan ID / Plan Name / Client Grant ID / Product ID       Grant
Date       Expiry
Date       Options
Granted       Grant
Price                               Options
Outstanding       Shares
Exercisable                                                                    
                                                                               
                                                              Exercise
Date - Type       Options
Exercised       Exercise
Price                                                                          
                                                                               
                                                                               
                                Vesting
Date       Shares
Vested                                                                          
                                                                               
                                                                               
                        Cancel
Date - Type       Shares
Cancelled                                                                      
                                                              CATES, RON
           / 402176 / Active / 645 / Domestic /    / Section 16: Yes / Insider:
Yes /    / 


 
Fidelity Stock Plan Services LLC
 
Page 2 of 9



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
 
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
 

                                                                               
                                                                               
                                                                               
    Participant Name Participant ID # / Employee ID # / Employee
Status / Location Code / Locale / Division / Section 16B / Insider / Term
Code / Term Date                                                                
                                                          Product Type / Grant
Type / Plan ID / Plan Name / Client Grant ID / Product ID       Grant
Date       Expiry
Date       Options
Granted       Grant
Price                               Options
Outstanding       Shares
Exercisable                                                                    
                                                                               
                                                              Exercise
Date - Type       Options
Exercised       Exercise
Price                                                                          
                                                                               
                                                                               
                                Vesting
Date       Shares
Vested                                                                          
                                                                               
                                                                               
                        Cancel
Date - Type       Shares
Cancelled                                                                      
                                                              CATES, RON
           / 402176 / Active / 645 / Domestic /    / Section 16: Yes / Insider:
Yes /    /  SO / NQ / MSPOP / MINDSPEED STOCK OPTION
PL / 0714200000005 / 2003LT-70       05/17/2007       05/172015       25,000    
$ 10.60                               0       0                                
                                                                               
                                        05/15/2009 - C       520                
                                                                               
                05/15/2009 - F       521                                        
                                                                       
05/15/2009 - F       521                                                        
                                                        05/15/2009 - F       521
                                                                               
                                05/15/2009 - F       521                        
                                                                               
        05/15/2009 - C       521                                                
                                                                05/15/2009 - C  
    521                                                                        
                                        05/15/2009 - C       6,250              
                                                                               
                  05/15/2009 - C       520                                      
                                                                         
05/15/2009 - C       521                                                        
                                                        05/15/2009 - C       521
                                                                               
                                05/15/2009 - C       521                        
                                                                               
        05/15/2009 - C       521                                                
                                                                05/15/2009 - C  
    521                                                                        
                                        05/15/2009 - C       520                
                                                                               
                05/15/2009 - F       520                                        
                                                                       
05/15/2009 - C       521                                                        
                                                        05/15/2009 - F       521
                                                                               
                                05/15/2009 - F       521                        
                                                                               
        05/15/2009 - F       521          


 
Fidelity Stock Plan Services LLC
 
Page 3 of 9



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
 
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
 

                                                                               
                                                                               
                                                                               
    Participant Name Participant ID # / Employee ID # / Employee
Status / Location Code / Locale / Division / Section 16B / Insider / Term
Code / Term Date                                                                
                                                          Product Type / Grant
Type / Plan ID / Plan Name / Client Grant ID / Product ID       Grant
Date       Expiry
Date       Options
Granted       Grant
Price                               Options
Outstanding       Shares
Exercisable                                                                    
                                                                               
                                                              Exercise
Date - Type       Options
Exercised       Exercise
Price                                                                          
                                                                               
                                                                               
                                Vesting
Date       Shares
Vested                                                                          
                                                                               
                                                                               
                        Cancel
Date - Type       Shares
Cancelled                                                                      
                                                              CATES, RON
           / 402176 / Active / 645 / Domestic /    / Section 16: Yes / Insider:
Yes /    /                                                                     
                                  05/15/2009 - F       521                      
                                                                               
          05/15/2009 - F       521                                              
                                                                  05/15/2009 - F
      521                                                                      
                                          05/15/2009 - F       521              
                                                                               
                  05/15/2009 - F       520                                      
                                                                         
05/15/2009 - F       521                                                        
                                                        05/15/2009 - F       521
                                                                               
                                05/15/2009 - F       521                        
                                                                               
        05/15/2009 - F       521                                                
                                                                05/15/2009 - F  
    521                                                                        
                                        05/15/2009 - F       521                
                                                                               
                05/15/2009 - F       520                                        
                                                                       
05/15/2009 - F       521                                                        
                                                        05/15/2009 - F       521
                                                                               
                                05/15/2009 - F       521                        
                                                                               
        05/15/2009 - F       521                                                
                                                                05/15/2009 - F  
    521                                                                        
                                                           


 
Fidelity Stock Plan Services LLC
 
Page 4 of 9



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
 
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
 

                                                                               
                                                                               
                                                                               
    Participant Name Participant ID # / Employee ID # / Employee
Status / Location Code / Locale / Division / Section 16B / Insider / Term
Code / Term Date                                                                
                                                          Product Type / Grant
Type / Plan ID / Plan Name / Client Grant ID / Product ID       Grant
Date       Expiry
Date       Options
Granted       Grant
Price                               Options
Outstanding       Shares
Exercisable                                                                    
                                                                               
                                                              Exercise
Date - Type       Options
Exercised       Exercise
Price                                                                          
                                                                               
                                                                               
                                Vesting
Date       Shares
Vested                                                                          
                                                                               
                                                                               
                        Cancel
Date - Type       Shares
Cancelled                                                                      
                                                              CATES, RON
           / 402176 / Active / 645 / Domestic /    / Section 16: Yes / Insider:
Yes /    /  SO / NQ / MSPOP / MINDSPEED STOCK OPTION
PL / 0915400000173 / 2003LT-70       04/30/2009       04/30/2017       35,000  
  $ 2.12                               23,335       2,916                      
                                                                  05/12/2010 -
Se       11,665     $ 9.6066                       10/30/2010       2,917      
                                                                               
                          01/30/2011       2,917                                
                                                                               
04/30/2011       2,917                                                          
                                                      07/30/2011       2,917    
                                                                               
                            10/30/2011       2,916                              
                                                                               
  01/30/2012       2,917                                                        
                                                        04/30/2012       2,918  
                                                                               
                                                                         
SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / 0915300000595 / 2003LT-70      
05/15/2009       05/17/2015       12,500     $ 1.70                            
  8,334       0                                                                
                        05/17/2010 - Se       4,166     $ 9.5118                
                                                                               
                                                05/15/2011       4,167          
                                                                               
                      05/15/2012       4,167                                    
                                                                               
                                       


 
Fidelity Stock Plan Services LLC
 
Page 5 of 9



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
 
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
 

                                                                               
                                                                               
                                                                               
    Participant Name Participant ID # / Employee ID # / Employee
Status / Location Code / Locale / Division / Section 16B / Insider / Term
Code / Term Date                                                                
                                                          Product Type / Grant
Type / Plan ID / Plan Name / Client Grant ID / Product ID       Grant
Date       Expiry
Date       Options
Granted       Grant
Price                               Options
Outstanding       Shares
Exercisable                                                                    
                                                                               
                                                              Exercise
Date - Type       Options
Exercised       Exercise
Price                                                                          
                                                                               
                                                                               
                                Vesting
Date       Shares
Vested                                                                          
                                                                               
                                                                               
                        Cancel
Date - Type       Shares
Cancelled                                                                      
                                                              CATES, RON
           / 402176 / Active / 645 / Domestic /    / Section 16: Yes / Insider:
Yes /    /  SO / NQ / MSPOP / MINDSPEED STOCK OPTION
PL / 0934800000008 / 2003LT-70       11/20/2009       11/20/2017       25,000  
  $ 4.36                               20,834       0                          
                                                              02/22/2010 - Se  
    2,083     $ 8.47                       08/20/2010       2,084              
                                                          06/30/2010 - Se      
2,083     $ 9.50                       11/20/2010       2,083                  
                                                                               
              02/20/2011       2,083                                            
                                                                    05/20/2011  
    2,084                                                                      
                                          08/20/2011       2,083                
                                                                               
                11/20/2011       2,083                                          
                                                                      02/20/2012
      2,084                                                                    
                                            05/20/2012       2,083              
                                                                               
                  08/20/2012       2,083                                        
                                                                       
11/20/2012       2,084                                                          
                                                                               
                  RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 0714200000006 / 2003RS-75       05/17/2007               6,250     $ 0.00
                              0       0                                        
                                                                               
                                11/15/2007 - F       1,613                      
                                                                               
                             


 
Fidelity Stock Plan Services LLC
 
Page 6 of 9



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
 
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
 

                                                                               
                                                                               
                                                                               
    Participant Name Participant ID # / Employee ID # / Employee
Status / Location Code / Locale / Division / Section 16B / Insider / Term
Code / Term Date                                                                
                                                          Product Type / Grant
Type / Plan ID / Plan Name / Client Grant ID / Product ID       Grant
Date       Expiry
Date       Options
Granted       Grant
Price                               Options
Outstanding       Shares
Exercisable                                                                    
                                                                               
                                                              Exercise
Date - Type       Options
Exercised       Exercise
Price                                                                          
                                                                               
                                                                               
                                Vesting
Date       Shares
Vested                                                                          
                                                                               
                                                                               
                        Cancel
Date - Type       Shares
Cancelled                                                                      
                                                              CATES, RON
           / 402176 / Active / 645 / Domestic /    / Section 16: Yes / Insider:
Yes /    /  RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 0714200000007 / 2003RS-74       05/17/2007               15,000     $ 0.00
                              3,750       0                                    
                                                                               
            08/17/2010       937                                                
                                                                11/17/2010      
938                                                                            
                                    08/17/2011       937                        
                                                                               
        05/17/2011       938                                                    
                                                                               
                        RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 0732300000004 / 2003RS-75       11/15/2007               6,250     $ 0.00
                              0       0                                        
                                                                               
                                11/21/2008 - C       187                        
                                                                               
                            RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 0807700000299 / 2003RS-74       03/07/2008               10,000     $ 0.00
                              0       0                                        
                                                                               
                                                   


 
Fidelity Stock Plan Services LLC
 
Page 7 of 9



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
 
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
 

                                                                               
                                                                               
                                                                               
    Participant Name Participant ID # / Employee ID # / Employee
Status / Location Code / Locale / Division / Section 16B / Insider / Term
Code / Term Date                                                                
                                                          Product Type / Grant
Type / Plan ID / Plan Name / Client Grant ID / Product ID       Grant
Date       Expiry
Date       Options
Granted       Grant
Price                               Options
Outstanding       Shares
Exercisable                                                                    
                                                                               
                                                              Exercise
Date - Type       Options
Exercised       Exercise
Price                                                                          
                                                                               
                                                                               
                                Vesting
Date       Shares
Vested                                                                          
                                                                               
                                                                               
                        Cancel
Date - Type       Shares
Cancelled                                                                      
                                                              CATES, RON
           / 402176 / Active / 645 / Domestic /    / Section 16: Yes / Insider:
Yes /    /  RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 0932700000006 / 2003RS-74       11/20/2009       06/06/2079       12,500  
  $ 0.00                               6,250       0                            
                                                                               
                    08/20/2010       3,125                                      
                                                                         
11/20/2010       3,125                                                          
                                                                               
                 


 
Fidelity Stock Plan Services LLC
 
Page 8 of 9



--------------------------------------------------------------------------------



 



Fidelity Logo [a57890a5789003.gif]
Optionee Detail Report
08/11/2010
 
 
Grand Totals:


                                          Options
  Shares
Client Id   Options Granted       Outstanding   Exercisable
MSPD
    147,500           62,503       2,916    


 
Fidelity Stock Plan Services LLC
 
Page 9 of 9